DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 OCTOBER 2022.
Applicant’s election without traverse of Group I: Claims 1-12 in the reply filed on 20 OCTOBER 2022 is acknowledged.
Status of Claims
Applicant’s election without traverse of Group I: Claims 1-12 in the reply filed on 20 OCTOBER 2022 is acknowledged.  Current pending claims are Claims 1-12 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
There is a 
The information disclosure statement (IDS) submitted on 04 JUNE 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in the specification, 30 MARHC 2020, Figure 2b is described with a lower case, however, in the drawing, Figure 2B is with an upper case.  Consistent labeling should be used. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, throughout the specification, there is mention to other Figures, example, page 11, Figure 8d, 5b, 10a, 9b. All instance of reference to figures should use the same references, uses of capital letter to avoid confusion.  Please review the entire specification.  
Specification
The disclosure is objected to because of the following informalities: In the specification, page 9, the paragraph starting with ‘The second element is the selection…’ is missing a period at the end of the paragraph.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, there is the instance of “blood (or any fraction thereof),”.  It is unclear to the Examiner if the portion set off by the parenthesis is supposed to be included or not.  This renders the claim indefinite.  For examination purposes, the Examiner interprets the claim to read “wherein the sample is selected from blood, urine, sweat, sputum, saliva, feces, or semen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TURNER, WO 2010/117470 A2, submitted on the Information Disclosure Statement on 04 JUNE 2021, Foreign Patent Documents Cite No. 1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference TURNER discloses a method of detecting a target molecule, abstract, method for nanopore sequencing, [0072], polymers are detected, comprising: providing a microbead, [0119, 0120], where the surface of the microbead comprises a capture molecule that specifically binds the target molecule, [0120]; contacting a sample suspected of containing the target molecule with the microbead under conditions that allow binding of the capture molecule to the target molecule, [0072, 0119, 0120]; applying the microbead to a first microfluidic chip, the microfluidic chip comprising a membrane, [0008, 0009, 0027, 00221], Claim 32, the membrane comprising a first side, a second side, and a pore, the pore comprising an first opening on the first side of the membrane and a second opening on the second side of the membrane, [0075, 0084], the pore further comprising an ionic current flowing from the first side to the second side and a capture volume, [0005, 0074, 00187]; trapping the microbead within the capture volume of the pore using optical trapping or fluid flow, [00120, 00121, 00219, 00220]; while the microbead is trapped within the capture volume of the pore, releasing the target molecule from the capture molecule, [00121, 00192-00194], such that the target molecule passes through the pore; and measuring the change in ionic current, thereby detecting the target molecule, [0005, 00187]
Additional Disclosures Included are: Claim 3: wherein the method of claim 1, wherein the target molecule comprises a polypeptide or nucleic acid, [0003, 0033-0035, 0072].; Claim 4: wherein the method of claim 3, wherein the target molecule comprises a nucleic acid and where the capture molecule comprises a complimentary nucleic acid, [0003, 0033-0035, 0072, 00150-00151].; Claim 8: wherein the method of claim 1, wherein the microfluidic beads are trapped on the first side of the membrane and where the opening of the pore on the first side of the membrane is greater than 1 m in diameter and where the opening of the pore on the second side of the membrane is less than 1 m in diameter, [00107, 00108, 00206].; Claim 9: wherein the method of claim 1, wherein the microfluidic beads are trapped on the first side of the membrane and where the opening of the pore on the first side of the membrane is less than 1 m in diameter and where the opening of the pore on the second side of the membrane is less than 1 m in diameter, [00107, 00108, 00206].; Claim 10: wherein the method of claim 8, wherein the opening of the pore on the second side of the membrane is less than 100 nm, [00107, 00108, 00206].; Claim 11: wherein the method of claim 8, wherein the opening of the pore on the second side of the membrane is less than 50 nm, [00107, 00108, 00206].; and Claim 12: wherein the method of claim 1, wherein releasing the target molecule comprises applying heat to the microbead or raising or lowering the pH in the solution near the microbead, [0019, 0126, 0127].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-7  are rejected under 35 U.S.C. 103 as being unpatentable over TURNER, WO 2010/117470 A2, submitted on the Information Disclosure Statement on 04 JUNE 2021, Foreign Patent Documents Cite No. 1.
Regarding Claim 5, the reference TURNER discloses the claimed invention, but is silent in regards to wherein sample is selected from blood (or any fraction thereof), urine, sweat, sputum, saliva, feces, or semen. 
However, the sample used in TURNER are nucleic acids such as RNA or DNA, proteins, polypeptides, polysaccharides, or other polymers for which information about the sequence is of value.  TURNER also teaches the method is for characterizing biological macromolecules, [0003, 0072]. 
While TURNER does not teach the sample is selected from blood (or any fraction thereof), urine, sweat, sputum, saliva, feces, or semen, it does teach that the nucleic acid to be sequences are RNA, DNA or proteins, which are well known in the art to be present in blood, urine, sweat, sputum, saliva, feces or semen sample.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the sample to be selected from blood, urine, sweat, sputum, saliva, feces or semen sample as these are common biological samples where RNA, DNA and proteins are found and some samples maybe obtained non-invasively to save the patient from invasive sample collection means.  
Regarding Claim 6, he reference TURNER discloses the claimed invention, but is silent in regards to wherein the contacting of the sample with the microbead is performed in a second microfluidic chip. 
TURNER does teach that each polymer nanopore can be attached to a bead, nanoparticles, dendrimers, polymer, or DNA molecule that is highly charged; and each label can be any shape [00120, 00211].  While TURNER does not teach that the step of contacting of the sample with the microbead is performed in a second microfluidic chip, it does teach optical traps can be used to capture complexes comprising a bead and a single nanopore protein, [0121]. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention so that the step of contacting of the sample with the microbead is performed in a second microfluidic chip to avoid any cross contamination or control the sizing of the moiety used, [0119-0121]. 
Additional Disclosure Included is: Claim 7: wherein the method of claim 6, wherein the microfluidic chip comprises an automaton network, [0118], systems can be automated.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TURNER, WO 2010/117470 A2, submitted on the Information Disclosure Statement on 04 JUNE 2021, Foreign Patent Documents Cite No. 1, or further in view of KIM, US Publication No. 2008/0254995 A1. 
Regarding Claim 2, the TURNER reference discloses the claimed invention, but is silent in regards to wherein the target capture molecule comprises an antibody or an antigen binding fragment thereof.
The KIM reference discloses a method of detecting a target molecule, abstract, analyzing various biological molecules, [0018-0023], comprising: a capture molecule that specifically binds the target molecule, [0023]; wherein the target capture molecule comprises an antibody or an antigen binding fragment thereof, [0023, 0038, 0079].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the target capture molecule comprises an antibody or an antigen binding fragment thereof as a matter of design choice of the method, as the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Furthermore, since TURNER teaches the sample used are nucleic acids such as RNA or DNA, proteins, polypeptides, polysaccharides, or other polymers for which information about the sequence is of value and since an antibody is a polypeptide, see instant specification, page 5, second paragraph, the antigen is a matter of design choice of the method.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2008/0041733 A1 to HIBBS discloses a method of detecting a target molecule, abstract, comprising: contacting a sample suspected of containing the target molecule with the microbead under conditions that allow binding of the capture molecule to the target molecule; applying the microbead to a first microfluidic chip, the microfluidic chip comprising a membrane, the membrane comprising a first side, a second side, and a pore, the pore comprising an first opening on the first side of the membrane and a second opening on the second side of the membrane, the pore further comprising an ionic current flowing from the first side to the second side and a capture volume; trapping the microbead within the capture volume of the pore using optical trapping or fluid flow; releasing the target molecule from the capture molecule, such that the target molecule passes through the pore; and measuring the change in ionic current, thereby detecting the target molecule, Claims 1 and 21, [0010, 0025].
Similarly, US Publication No. 2006/0231419 A1 to BARTH discloses a method of detecting a target molecule, comprising: providing a microbead, where the surface of the microbead comprises a capture molecule that specifically binds the target molecule; contacting a sample suspected of containing the target molecule with the microbead under conditions that allow binding of the capture molecule to the target molecule; applying the microbead to a first microfluidic chip, the microfluidic chip comprising a membrane, the membrane comprising a first side, a second side, and a pore, the pore comprising an first opening on the first side of the membrane and a second opening on the second side of the membrane, the pore further comprising an ionic current flowing from the first side to the second side and a capture volume; trapping the microbead within the capture volume of the pore using optical trapping or fluid flow; while the microbead is trapped within the capture volume of the pore, releasing the target molecule from the capture molecule, such that the target molecule passes through the pore; and measuring the change in ionic current, thereby detecting the target molecule, abstract, Claim 1, [0012, 0013, 0083-0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797